Case 2:19-cv-00407-JCB Document 53-5 Filed 06/25/20 PagelD.470 Page 1 of 3

EXHIBIT E

 
Case 2:19-cv-00407-JCB Document 53-5 Filed 06/25/20 PagelD.471 Page 2 of 3

Utah Department of Health/Utah Office of Education

Licensed independent Provider's (LIP)

Olabetes Medication/Management Orders

In Accordance with Utah Code 53A-11-603 and 534-11-604
PCH Outpatient Oiabetes Program

801-213-3589

Fax: 801-587-7539

Student Information

Patient First Name: Kg

Patient Last Name: Wig

Patient DOB: 03/03/2011

Type of OM: 1

Age at Dx: 17 months old

Name of School: Butterfield Canyon Elementary
School Fax:

For School Year: 2018-2019

To Be Completed by LIP

in aecordance with these orders, an Individualized Health Care Plan (]HCP) must be developed by the
School Nurse, Student, and Parent to be shared with appropriate school personnel, and cannot be
shared with any individual outside of thase public education employees without parental consent. As
the student's LIP, i confirm the student has a diagnosis of diabetes mellitus and It Is ‘medically
appropriate for the student to possess and self-administer diabetes medication and the student should
be In possessian of diabetes medications at all times’. Kgguggis allowed to seff-manage his diabetes care
and is allowed to carry and self-administer pre-filled insulln syringes. Per my assessment, { recommend:
Student is capable to carbohydrate count meals and snacks for insulin adjustment, carry, and self-
administer diabetes medication/insulin. This student may participate in school activities with the
following restrictions: Blood glucose Is below 80 prior to PE/Recess, glucose source may be required.

PROCEDURES

Emergency Glucagon Administration

immediately for severe hypoglycemia: unconscious, semi-consclous {unable to control airway), or
selzing. Glucagon Dose: 1.0 mg/i.0 m! Route:IM Possible side effects: Nausea and Vomiting

Blood Glucose Testing

Target range for blood glucose (BG) is: 80-120

Check blood glucose: Before meals, prior to insulin correction, and before exercise if needed. Or per
igggggs request. if symptomatic (See student's specific symptoms in Individualized Health Care Plan,
tHCP)

if BG Is less than 80, glucose source (smarties, sweet tarts, half a glucose tab} follow management per
Diabetes Emergency Action Plan (page 2}

Student should not exercise if BG is below 80 or symptomatic.

‘Free’ Snacks (no insulin coverage) Per eum's request
Case 2:19-cv-00407-JCB Document 53-5 Filed 06/25/20 PagelD.472 Page 3 of 3

tnsulln Administration
tnsulin Type: Dituted Novolog (2:10 dilution) via Pre-Filled Syringe
Novolin R (Regular) via Pre-Filled Syringe

Route: Subcutaneous Possible side effects: Hypoglycemia

Lunch Dosing: 0.5 unit Diluted Novolog and 1 unit Novalin R before meat.

Correction Dose: Diluted Novolog
Blood Glucose 120-130 (0.5 unit)
Blond Glucose 130-140 (1 unit}
Blood Glucose 140-150 (1.5 unit)

Additional Orders:

The Dexcom G6 is FDA approved for making treatment decisions. Correction doses of insulin for
hypergiycenta, or the intake of carbohydrates far treating or preventing hypoglycemia can be determined
at school based on the CGM if there Is a glucose number and a directional arrow visible on tha CGM.
The “Urgent Low Soon Alert" signifies that a glucose of SSmg/dL. will be reached within 20 minutes. This
should be treated based on the student's hypoglycemia treatment plan. If the symptoms of the sludent
don't match the CGM reading, check a finger etick bicod glucose with a meter. In addition, the
parent/guardian must sign below verifying they approve the school personnel or scheal nurse to treat

hypoglycemia or give insufin doses based on the CGM.
(Parent/Guardian Signature)

 

TO BE COMPLETED BY PARENT OR GUARDIAN

l understand that a schoo! team, including parent or guardian, may make decisions about
implementation and assistance in the school based on considaration of the shove recommendations,
available resources, and the student's level of self-management. | acknowledge that these orders signed
by the LIP will be used by the school nurse, and shared with appropriate school staff, to develop and
1HCP for my child's diabetes management at school.

Date:
Parent/Guardian Signature:

Best/Emergency contact information:

Name: Caly Watkins

Cell: 801-231-2855

Name: Wade Watkins z
Call: 801-450-3808

Neme: Diane Ault

Cell: 801-694-5704
